Opinion by
Mr. Chief Justice McCollum,
On June 15, 1894, the plaintiff leased to the defendant for a term of two years for oil and gas purposes, a triangular piece of ground containing between seven and eight acres in Penn township, Allegheny county. The plaintiff was to receive one eighth of the oil obtained from his land during the term of the lease. The defendant in February, 1895, commenced a well on the land of the plaintiff within fifteen or twenty feet of the southern line of his property. The well was completed in the spring of 1895, and produced about five gallons of oil per day. In March, 1895, the defendant commenced to drill a well on Stotler’s farm about 157- feet from the line of plaintiff’s property, which well was completed in May, 1895, and produced about 120 barrels of oil a day. From that time on the defendant made no effort to comply with the terms of his lease with the plaintiff, but directed his attention and best energies to the operation of the wells in close proximity to the plaintiff’s property. He refused to surrender the lease he had obtained from the plaintiff and persisted in his scheme for draining the oil from the land of his lessor. In the execution of this scheme he was successful, and when the drainage of the oil was accom*434plished lie abandoned the lease, and appeared to consider that his obligations to the lessor were canceled.
It is now contended by the defendant that the decision of this court in Kleppner v. Lemon, 176 Pa. 502, operated as a discharge of his liability when he surrendered the lease as above stated. This contention, however, is not supported by the decision referred to. The modifications of the decree appealed from in that case were slight and did not annul or in any manner abridge the appointment of the master and examiner whose duties were the same subsequent to the decision aforesaid as before the appeal on which it was based. It is plain enough that nothing appears in the decision of the court in Kleppner v. Lemon, 176 Pa. 502, which in any degree qualifies or condemns the appointment of the master and examiner in the case at bar. It remains to inquire whether there was error in the conclusion arrived at by the master and approved by the court below. A careful examination and consideration of the findings of fact and conclusions of law embraced in the report has failed to convince us of error in either. We therefore dismiss the specifications of error.
Decree affirmed and appeal dismissed at the cost of the appellants